Case 20-41400-can11            Doc 97     Filed 12/08/20 Entered 12/08/20 18:02:02                      Desc Main
                                         Document     Page 1 of 9



                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI

 IN RE:                                          )
                                                 )
 KEVIN LYNN THURMON and                          ) Case No. 20-41400-can11
 SUSAN JANE THURMON,                             )
                                                 )
      Debtors.                                   )
 ________________________________________________)
      MEMORANDUM OPINION AND ORDER SUSTAINING THE UNITED STATES
     TRUSTEE’S OBJECTION TO DEBTORS’ DESIGNATION AS A SUBCHAPTER V
        SMALL BUSINESS DEBTOR AND OVERRULING THE UNITED STATES
             TRUSTEE’S LIMITED OBJECTION TO CONFIRMATION
         Under the Small Business Reorganization Act of 2019,1 Congress authorized eligible

 persons2 to avail themselves of streamlined chapter 11 bankruptcy relief designed to help small

 businesses. Subject to certain debt limits and exclusions not pertinent here,3 a subchapter V small

 business debtor is a person “engaged in commercial or business activities.” The United States

 Trustee (“UST”) objects to these individual debtors’ designation as subchapter V small business

 debtors because they ceased operating their business, sold the assets several months before they

 filed this case, and are now retired. The UST argues that the debtors therefore are not “engaged”

 in commercial or business activities. The debtors respond that they nonetheless qualify because

 the definition does not require them to be “currently engaged” in commercial or business activities.

 The court agrees with the UST.




 1
   Small Business Reorganization Act of 2019, Pub. L. No. 116-54, 133 Stat. 1079 (2019), or “SBRA” for short. SBRA
 became effective February 19, 2020.
 2
   A “person” is defined to include individuals, partnerships, and corporations. 11 U.S.C. § 101(41).
 3
   Under SBRA, a “small business debtor” is defined as a person engaged in commercial or business activities “that
 has aggregate noncontingent liquidated secured and unsecured debts . . . of not more than $2,725,625,” with certain
 other requirements and exceptions not relevant here. 11 U.S.C. § 101(51D)(A). The Coronavirus Aid, Relief, and
 Economic Security Act, or CARES Act, Pub. L. No. 116-136, 134 Stat. 281 (2020) enacted on March 27, 2020,
 temporarily increases the debt limit to $7,500,000. 11 U.S.C. § 1182(1)(A).

                                                         1
Case 20-41400-can11             Doc 97      Filed 12/08/20 Entered 12/08/20 18:02:02                        Desc Main
                                           Document     Page 2 of 9



                                                  Findings of Fact

          The parties agreed to submit the issue to the court based on briefing, stipulated facts, and

 oral argument.4 The court incorporates herein the Joint Stipulation of Facts filed by the UST; the

 debtors Kevin and Susan Thurmon; the subchapter V trustee, Matt Barberich, Jr.; and the primary

 secured creditor, Dollar Signs, Inc (“DSI”).5

 Events Pre-Bankruptcy

          Without repeating in whole cloth what is in the Joint Stipulation, the short story is that the

 Thurmons are married residents of Missouri. Together they own 70% of Dowel, LLC, a Missouri

 limited liability company. For almost four years, Dowel, LLC operated two pharmacies in

 Higginsville, Missouri. In April 2020, Dowel, LLC closed the pharmacies and sold almost all the

 business assets, leaving a substantial deficiency to DSI along with some other business debts.

          When the Thurmons filed a voluntary petition for chapter 11 relief some three months later,

 in early August 2020, Dowel, LLC had no employees, no customers, no vendors, and no intent to

 resume business activities. Dowel, LLC still owns some outstanding accounts receivable and two

 cars. DSI retains its liens on those assets. Although Dowel, LLC is not operating, it is still an entity

 in good standing under Missouri law.

 Events Post-Bankruptcy

          The Thurmons elected to file chapter 11 as subchapter V small business debtors by so

 designating on their petition. Their debts do not exceed $7,500,000. Since the filing they have



 4
   No party disputes that the court has jurisdiction to hear and determine this matter and that objections to a debtor’s
 designation as a small business debtor is a core proceeding. See In re Blanchard, No. 19-12440, 2020 WL 4032411,
 at *2 (Bankr. E.D. La. July 16, 2020). As the parties who filed the petition and elected the subchapter V small business
 debtor election, the Thurmons bear the burden to prove their eligibility under applicable Eighth Circuit authority.
 Montgomery v. Ryan (In re Montgomery), 37 F.3d 413, 415 (8th Cir. 1994). Contra In re Body Transit, Inc., 613 B.R.
 400, 409, n. 15 (Bankr. E.D. Pa. 2020) (objecting party is the de facto moving party bearing the burden to prove debtor
 not entitled to subchapter V small business debtor relief).
 5
   ECF No. 74.

                                                            2
Case 20-41400-can11              Doc 97      Filed 12/08/20 Entered 12/08/20 18:02:02                          Desc Main
                                            Document     Page 3 of 9



 complied with the provisions of subchapter V by timely filing their § 1116(1) documents,6 the

 subchapter V status report,7 all monthly operating reports,8 and a plan,9 and by attending the

 subchapter V status conference.10 The plan is a consensual plan that all voting classes of impaired

 claims, including DSI’s, have voted to accept.

          In the meantime, the UST timely objected to the Thurmons’ subchapter V small business

 debtor designation. DSI originally joined the UST’s objection, but has now withdrawn its joinder.

 The UST has also filed a limited objection to confirmation of the plan to preserve his eligibility

 argument. He also asserts that if the court strikes the subchapter V designation, the plan as filed

 cannot be confirmed since it lacks a disclosure statement and does not provide for payment of the

 UST quarterly fees, as would be required in a nonsubchapter V chapter 11 case.11

                                                       Discussion

          The parties agree that the only issue regarding eligibility in this case is whether the

 Thurmons “are engaged in commercial or business activities” within the meaning of the

 Bankruptcy Code.12 The Thurmons make three arguments: (1) the statutory definition of a small

 business debtor does not say that debtors must be “currently” engaged in business; (2) even if

 construed that way, they are engaged in business activity since Dowel, LLC is still an entity in


 6
   ECF Nos. 30, 31; see 11 U.S.C. § 1187(a) (“Upon electing to be a debtor under this subchapter, the debtor shall file
 the documents required by subparagraphs (A) and (B) of section 1116(1) of this title.”).
 7
    ECF No. 53; see 11 U.S.C. § 1188(c) (“Not later than 14 days before the date of the status conference under
 subsection (c), the debtor shall file with the court and serve on the trustee and all the parties in interest a report that
 details the efforts the debtor has undertaken and will undertake to attain a consensual plan of reorganization.”).
 8
   ECF Nos. 44, 62, and 82; see 11 U.S.C. § 1187(b) (“A debtor, in addition to the duties provided in this title and as
 otherwise required by law, shall comply with the requirements of section 308 and paragraphs (2), (3), (4), (5), (6) and
 (7) of section 1116 of this title.”). See also 11 U.S.C. § 308(b) (specifying the reports a debtor in a small business case
 must file).
 9
   ECF No. 76; see 11 U.S.C. § 1189(b) (“The debtor shall file a plan not later than 90 days after the order for relief.”).
 10
    ECF Nos. 19, 65; see 11 U.S.C. § 1188(a) (“[N]ot later than 60 days after the order for relief under this chapter, the
 court shall hold a status conference to further expeditious and economical resolution of a case under this subchapter.”)
 11
    See 11 U.S.C. §§ 1129(a)(1) (as it incorporates § 1125) and (a)(12).
 12
    The definition of small business debtor with the increased debt limit is currently found in § 1182(1)(A), enacted as
 part of the CARES Act; prior to the CARES Act, the definition was in § 101(51D). The CARES Act provisions relating
 to the increased debt limit are currently set to sunset one year after enactment, or by March 27, 2021.

                                                             3
Case 20-41400-can11             Doc 97      Filed 12/08/20 Entered 12/08/20 18:02:02                       Desc Main
                                           Document     Page 4 of 9



 good standing; and (3) all the cases thus far unanimously agree that debtors does not have to be

 “currently” engaged in business to qualify for subchapter V small business relief.

          The Thurmons are correct that since February 19, 2020 when subchapter V relief first

 became available, the only cases to decide the issue have agreed with their interpretation.13 The

 court declines to follow those cases, however. The problem with the Thurmons’ position is that

 Congress was not writing on a blank slate when it unveiled subchapter V small business debtor

 relief in 2020. Several long existing provisions of the Bankruptcy Code use similar “engaged in”

 language, as do numerous other federal statutes.14

          Under title 11, for example, § 101(18)(A), which defines persons eligible to file for

 streamlined and advantageous chapter 12 relief, requires a “family farmer” to be “engaged in a

 farming operation.”15 A “health care provider” under § 101(27A)(A) must be “primarily engaged”

 in offered certain facilities and services.16 Section 101(44) defines a railroad to include a common

 carrier “engaged in the transportation of individuals or property.”17




 13
    See In re Wright, No. 20-01035, 2020 WL 2193240 (Bankr. D.S.C. April 27, 2020); In re Bonert, 619 B.R. 248
 (Bankr. C.D. Cal. 2020) (following Wright); In re Blanchard, No. 19-12440, 2020 WL 4032411 (Bankr. E.D. La. July
 16, 2020) (same).
 14
    See, e.g., 33 U.S.C. § 902(3), for employee to be covered by the Longshore and Harbor Workers’ Compensation
 Act, the person must be “engaged in maritime employment.” McGray Construction Co. v. Director, Office of Workers
 Compensation Programs, 181 F.3d 1008, 1014 (9th Cir. 1999) (holding that the statutory term “person engaged in
 maritime employment” means “engaged” on “this job”).
 15
    See In re Watford, 898 F.2d 1525, 1528 (11th Cir. 1990) (adopting the totality of the circumstances test to decide
 whether a debtor intends to continue to engage in a farming operation for purposes of eligibility for chapter 12 even
 though not engaged in the physical activity of farming at the time the petition was filed); contra In re Armstrong, 812
 F.2d 1024, 1028 (7th Cir. 1987).
 16
    In re Banes, 355 B.R. 532, 535 (Bankr. M.D.N.C. 2006) (in determining whether a patient ombudsman should be
 appointed for a defunct dental practice, the court noted the definition of “health care business” in § 101(27A) as an
 entity that is “primarily engaged in offering” health care services was written in the present tense, indicating that
 Congress was concerned with appointing patient care ombudsmen “in cases where health care businesses seeking
 bankruptcy protection are currently engaged in the ongoing care of patients”) (emphasis added).
 17
    In re Pittsburgh & Lake Erie Properties, Inc., 290 F.3d 516, 519-520 (3d Cir. 2002) (natural reading of definition
 of railroad is not for debtor to be a former railroad; the term “engaged in” is in present tense).

                                                           4
Case 20-41400-can11             Doc 97      Filed 12/08/20 Entered 12/08/20 18:02:02                       Desc Main
                                           Document     Page 5 of 9



          When Congress enacted chapter 12 in 1986, numerous courts struggled with what it meant

 to be “engaged in” farming. How involved in conduct of the farm operations did you have to be?18

 What about passive activities like accepting rent from leased farmland?19 What if you were no

 longer farming?20 Before these sections were added to the Bankruptcy Code, the U.S. Supreme
                                 21
 Court in Toibb v. Radloff            in 1991 grappled with whether to read into § 109 – eligibility for

 chapter 11 – whether a chapter 7 debtor had to be “engaged in business” to convert to chapter 11.

 (The short answer: No.) And so on.

          In none of these cases, including Toibb, could this court find a precise definition of what

 the phrase “engaged in” – standing alone – means.22 And that makes sense. We know that when

 Congress does not define a term, we rely on the word or phrase’s plain meaning or common

 understanding.23 The plain meaning of “engaged in” means to be actively and currently involved.

 In § 1182(1)(A) of the Bankruptcy Code, “engaged in” is written not in the past or future but in

 the present tense. To add the word “currently” to the phrase “engaged in” would be redundant,




 18
    E.g., Cottonport Bank v. Dichiara, 193 B.R. 798, 802 (W.D. La. 1996) (bankruptcy court did not err in finding that
 debtors who were actively involved in the planting and cultivation of sugar cane crop and who were entirely
 responsible for planting, cultivating, and harvesting of soybean crops were engaged in farming operations for purposes
 of chapter 12 eligibility).
 19
    E.g., In re Morgan Strawberry Farm, 98 B.R. 584 (M.D. Fla. 1989) (individual debtors who leased one farm for
 cash and suspended operations on another were not “engaged in” farming operation).
 20
    E.g., In re Tart, 73 B.R. 78 (E.D.N.C. 1987) (people who had sold all their farmland prior to filing and who did not
 intend to resume any farming operations were not “engaged in” farm activities and did not qualify for chapter 12
 relief); In re Haschke, 77 B.R. 223, 225 (Bankr. D. Neb. 1987) (same).
 21
    111 S.Ct. 2197, 2199 (1991).
 22
    Black’s Law Dictionary (11th ed. 2019) defines “engage” as “[t]o employ or involve one’s self; to take part in; to
 embark on.” In a similar sense, Black’s defines “engaged in commerce” for purposes of the Fair Labor Standards Act
 and Federal Employers’ Liability Act” to require the employee to be “actually engaged” in the movement of commerce
 (case authorities omitted). Likewise, an earlier Black’s edition (5th ed. 1979) stated that “engaged in employment”
 means “[t]o be rendering service for employer under terms of employment,” although that definition is absent in the
 most current edition.
 23
    E.g., United States v. Belmont, 831 F.3d 1098, 1100 (8th Cir. 2016) (interpreting the phrase “to engage in the
 business of importing, manufacturing, or dealing in explosive materials without a license” under 18 U.S.C. § 842(a)(1)
 in defendant’s appeal of criminal conviction).

                                                           5
Case 20-41400-can11             Doc 97     Filed 12/08/20 Entered 12/08/20 18:02:02                       Desc Main
                                          Document     Page 6 of 9



 because the currency of the involvement or activeness is inherent in the idea of being “engaged

 in” something.

          This sense of “engaged in” as incorporating currency is supported by early chapter 12 cases

 in this circuit. In In re Tim Wargo & Sons, Inc.,24 the Eighth Circuit examined whether a

 corporation qualified as a “family farmer” under (then) § 101(17)(B) (now § 101(18)(B)). That

 subsection analogously requires that the family members or relatives who own the corporate entity

 must “conduct” the farming operation. The Eight Circuit observed that to “conduct” farming, some

 member of the family at a minimum had to play “an active role in the farming operating taking

 place on the land.”25 The court compared the active role required to “conduct” a farming operation

 with being “engaged in” a farming operation, observing that both phrases require “an active role

 in the operation.”26 Similarly, in discussing whether certain income and debts qualified as arising

 out of a farming operation, the Eighth Circuit in In re Easton, 27 reversed and remanded for the

 bankruptcy court to examine the nature of the income and debts, stating:

          Those sums cannot be counted as § 101(17)(A) income unless debtors show that
          they had some significant degree of engagement in, played some significant
          operational role in, or had an ownership interest in the crop production which took
          place on the [rented] acreage.

 (emphasis added).



 24
    In re Tim Wargo & Sons, Inc., 869 F.2d 1128 (8th Cir. 1998).
 25
    869 F.2d at 1130 (citing In re Burke, 81 B.R. 971, 976 (Bankr. S.D. Iowa 1987)).
 26
    Id.
 27
    In re Easton, 883 F.2d 630, 636 (8th Cir. 1989). See also In re Fenske, 96 B.R. 244, 247 (Bankr. N.D. Iowa 1988)
 (holding farmers who enrolled in CRP programs could still qualify as family farmers, noting “[t]hose individuals who
 while actively engaging in farming, avail themselves of such programs and thereby maximize the profitability of their
 operations are no less engaged in a farming operation.”) (emphasis added); In re Paul, 83 B.R. 709, 713 (Bankr. D.
 N.D 1988) (recognizing that chapter 12 allows a debtor to scale down their core farming operation, but this “would
 not be applied to bring debtors who have abandoned their farming operation and have no intention of returning to
 traditional agricultural production under the protection of Chapter 12”). Cf. In re Johnson, 230 B.R. 608, 609 (B.A.P.
 8th Cir. 1999) (discussing test for exempting farm tools of trade for purposes of lien avoidance under § 522(f); to be
 a farmer there must be evidence that the debtor legitimately engaged in a trade which currently and regularly uses the
 specific implements to be exempted) (citing Production Credit Assoc. of St. Cloud v. La Fond (In re LaFond), 791
 F.2d 623, 625 (8th Cir. 1986)) (emphasis added).

                                                           6
Case 20-41400-can11            Doc 97     Filed 12/08/20 Entered 12/08/20 18:02:02                      Desc Main
                                         Document     Page 7 of 9



         In sum, as the Supreme Court in Toibb pointed out, “Congress knew how to restrict

 recourse to the avenues of bankruptcy relief; it did not place Chapter 11 reorganization beyond the

 reach of a nonbusiness individual debtor.”28 Conversely, if Congress had intended to make all

 debtors with business debts below the debt cap eligible for subchapter V small business relief

 regardless of whether the business was still operating, it could have done so. But to read §

 1182(1)(A) the way the Thurmons do renders the phrase “engaged in commercial or business

 activities” superfluous. The Thurmons were not as a matter of fact or law “engaged in commercial

 or business activities” on the day they filed bankruptcy because they had in fact sold the business

 with no intent to return to it and were otherwise not active or involved in any commercial or

 business activities.29 For the same reason, keeping the empty shell of the former business entity

 open with the Missouri Secretary of State’s office does not render them “engaged” in business

 activities, either.

         The court is therefore compelled to grant the UST’s objection to the Thurmons’ subchapter

 V small business debtor designation, which means that, effective as of this date, the Thurmons

 now proceed as regular chapter 11 debtors.30

         That takes us to the UST’s late-filed objection to confirmation. The UST is the only party

 objecting to the Thurmons’ consensual plan, which would otherwise be ready to confirm. The UST

 objects that the plan is not confirmable because it is not accompanied by a disclosure statement




 28
    111 S.Ct at 2199.
 29
    The UST also makes the point that merely paying off residual business debt cannot constitute being engaged in
 business or commercial activities under the definition of small business debtor in § 1182(1)(A). Although not
 discussed in this opinion because the nature and amount of the Thurmons’ debts are not at issue, § 1182(1)(A) also
 requires that a small business debtor have debts “not less than 50 percent of which arose from the commercial or
 business activities of the debtor.” See In re Wright, No. 20-01035, 2020 WL 2193240, at *3 (Bankr. D.S.C. April 27,
 2020) (holding that the restructuring of residual business debt constitutes being engaged in commercial or business
 activities). The reasoning in Wright renders the debt requirements in § 1182(1)(A) superfluous.
 30
    Fed. R. Bankr. Proc. 1020(a).

                                                         7
Case 20-41400-can11             Doc 97     Filed 12/08/20 Entered 12/08/20 18:02:02                         Desc Main
                                          Document     Page 8 of 9



 and does not provide for payment of UST fees, as would be required in a nonsubchapter V chapter

 11 case. The court overrules the UST’s objection.

          First, Rule 1020 says a debtor is entitled to proceed as a subchapter V small business debtor

 “unless and until” the court enters an order finding that that debtor’s statement is incorrect. The

 Thurmons were subchapter V small business debtors when they filed the plan without a disclosure

 statement, since § 1125 is expressly not applicable to subchapter V small business debtors unless

 the court for cause orders otherwise.31 The plan the Thurmons filed was compliant with the Code

 and Rules when the plan was filed. Despite having raised an eligibility objection months ago,32 the

 UST never requested that the court require the Thurmons to file a disclosure statement.33 The court

 finds that the UST has in essence waived the right to request a disclosure statement at this late

 date.

          Second, the plan itself substantially complies with § 1125 by containing adequate

 information. The only “adequate information” within the meaning of § 1125 that the Thurmons’

 plan lacks relates to feasibility and the court accepted a proffer at the hearing related to feasibility.

 It would make no sense for confirmation of the plan to be delayed for the filing of a separate

 disclosure statement when all voting impaired creditors voted in favor of the plan and no party

 requested the court make § 1125 applicable,34 suggesting that the information in the plan was

 adequate for the creditors to determine how to vote. Even if the court required a disclosure

 statement at this late date, that would not necessarily cause the plan to be reballoted. And there is




 31
    11 U.S.C. § 1181(b).
 32
    The UST’s objection to the designation was filed on August 20, 2020. ECF No. 40.
 33
    See 28 U.S.C. § 586(a)(3)(B).
 34
    See 11 U.S.C. § 1181(b): Section 1125 is not applicable, unless the court for cause orders otherwise.

                                                           8
Case 20-41400-can11            Doc 97     Filed 12/08/20 Entered 12/08/20 18:02:02                     Desc Main
                                         Document     Page 9 of 9



 some limited authority for the proposition that when acceptances or rejections are not required and

 are not solicited, a disclosure statement likewise should not be required.35

         Accordingly, given the unusual circumstances of this case, the court will not require the

 Thurmons to file a disclosure statement for their consensual plan to be confirmed. The court does

 agree with the UST, however, that effective as of the date of this opinion, the Thurmons must

 comply with the requirement to pay the UST quarterly fees. To satisfy § 1129(a)(12), the

 Thurmons are ordered to include appropriate language modifying the plan in their proposed order

 of confirmation, due within 14 days.

                                                      Order

         The court hereby sustains the UST’s objection to the Thurmons’ subchapter V election and

 finds that the Thurmons’ statement in the petition as subchapter V small business debtors is

 incorrect under Rule 1020(a). The court overrules the UST’s objection to confirmation of the

 Thurmons’ chapter 11 plan; finds that the requirement to file a disclosure statement has either been

 waived or is not applicable under the unusual circumstances of this case; and with the agreement

 of the parties to immediately proceed to confirmation, finds that the applicable requirements of §

 1129(a) are otherwise met, subject to the requirement that the Thurmons include language in the

 order of confirmation to make the plan compliant with § 1129(a)(12). Proposed order due within

 14 days.

 IT IS SO ORDERED.


 DATED: December 8, 2020                                               /s/ Cynthia A. Norton
                                                                       U.S. Bankruptcy Judge


 35
   See Collier on Bankruptcy ¶ 1125.02 (Richard Levin & Henry J. Sommer eds., 16th ed.), citing In re Colony Props.
 Int’l, LLC, 2011 Bankr. LEXIS 3658, at *4 (Bankr. S.D. Cal. Sept. 19, 2011); In re Union County Wholesale Tobacco
 & Candy Co., 3 C.B.C. 2d 844, 8 B.R. 442, 443 (Bankr. D.N.J. 1981). But see In re Transload & Transport, 61 B.R.
 379, 380 (Bankr. M.D. La. 1986).

                                                         9
